



Exhibit 10.50
 




ar1999incentiveplanam_image1.jpg [ar1999incentiveplanam_image1.jpg]


AMENDED AND RESTATED KB HOME 1999 INCENTIVE PLAN
(as amended on April 13, 2017)


SECTION 1. Purpose. The purposes of the Amended and Restated KB Home 1999
Incentive Plan (the “Plan”) are to promote the interests of KB Home and its
stockholders by (i) attracting and retaining exceptional employees;
(ii) motivating such employees by means of performance-related incentives to
achieve long-range performance goals; (iii) enabling such employees to
participate in the long-term growth and financial success of the Company; and
(iv) qualifying compensation paid under the Plan for deductibility under Section
162(m) of the Internal Revenue Code of 1986, as amended. The Plan is an
amendment and restatement of the KB Home 1999 Incentive Plan which shall be
effective as of October 2, 2008 (the “Amendment Date”).


SECTION 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:


“Amendment Date” shall have the meaning set forth in Section 1 hereof.


“Award” shall mean any Performance-Based Bonus opportunity granted under the
Plan, as well as any Option, Stock Appreciation Right, share of Restricted
Stock, Performance Share, Stock Unit, or Other Stock-Based Award or a
Performance-Based Award granted under the Plan or granted in payment or
settlement of a Performance-Based Bonus.


“Award Agreement” shall mean any written agreement, contract, or other
instrument or document (which may include, if so designated by the Committee, an
Employment Agreement, as defined herein), including through electronic medium,
evidencing any Award, which may, but need not, be executed or acknowledged by a
Participant.


“Board” shall mean the Board of Directors of the Company.


“Change of Ownership” means and includes each of the following: (a) Individuals
who, as of the Effective Date of this Plan, constitute the Board of Directors of
the Company (the “Board of Directors” generally and as of the Effective Date,
the “Incumbent Board”) cease for any reason to constitute at least a majority of
the directors constituting the Board of Directors, provided that any person
becoming a director subsequent to the Effective Date of this Plan whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least three-quarters (3/4) of the then directors who are members
of the Incumbent Board (other than an election or nomination of an individual
whose initial assumption of office is (i) in connection with the acquisition by
a third person, including a “group” as such term is used in Section 13(d)(3) of
the Exchange Act, of beneficial ownership, directly or indirectly, of 20% or
more of the combined voting securities ordinarily having the right to vote for
the election of



--------------------------------------------------------------------------------





directors of the Company (unless such acquisition of beneficial ownership was
approved by a majority of the Board of Directors who are members of the
Incumbent Board), or (ii) in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be, for purposes of this Plan, considered as though such person were a
member of the Incumbent Board; or (b) The Board of Directors (a majority of
which shall consist of directors who are members of the Incumbent Board) has
determined that a Change of Ownership triggering the exercisability of Options
and the lapse of restrictions on other Awards as described in Section 13 hereof
shall have occurred.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. All references to the Code or any section thereof shall include the
Treasury Regulations and other Department of Treasury guidance issued
thereunder.


“Committee” shall mean the committee of the Board described in Section 3(a)
hereof.


“Company” shall mean KB Home, together with any successor thereto.


“Covered Employee” shall mean an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.


“Disability” shall mean a Participant’s disability, as determined by the
Committee in its sole discretion.


“Effective Date” shall have the meaning set forth in Section 16(a) hereof.
 
“Eligible Individual” shall mean any person who is an Employee, as determined by
the Committee.


“Employee” shall mean any employee (as defined in accordance with Section
3401(c) of the Code) of the Company or any Subsidiary.


“Employment Agreement” shall mean, with respect to Awards relating to
performance in any fiscal year of the Company, an agreement between the Company
and a Participant entered into prior to the end of the first fiscal quarter of
such fiscal year.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Fair Market Value” shall mean, as of any given date, (a) if Shares are traded
on a securities exchange, the closing price of a Share as reported in the Wall
Street Journal for such date or, if no sale occurred on such date, for the first
trading date immediately prior to such date during which a sale occurred; or
(b) if Shares are not traded on a securities exchange, (i) the last sales price
on such date (if Shares are then listed as a Global Market Issue under the
NASDAQ Global Market System) or (ii) the mean between the closing representative
bid and asked prices (in all other cases) for Shares on such date; or, if no
sales prices or bid and asked prices, as applicable, are reported by a national
quotation system, the first date immediately prior to such


- 2 -



--------------------------------------------------------------------------------




date on which sales prices or bid and asked prices, as applicable, are reported
by a national quotation system; or (c) if Shares are not publicly traded, or
with respect to any non-Share based Award or settlement of an Award, the fair
market value established by the Committee acting in good faith.


“Full Value Award” means any Award other than an Option or Stock Appreciation
Right or other Award for which the Participant pays the intrinsic value.


“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
“Non-Qualified Stock Option” shall mean an Option that is not intended to be an
Incentive Stock Option.


“Option” shall mean a right granted to a Participant pursuant to Section 7 of
the Plan to purchase a specified number of Shares at a specified price during
specified time periods. An Option may be either an Incentive Stock Option or a
Non-Qualified Stock Option.


“Other Stock-Based Award” shall mean any right granted under Section 10 of the
Plan.


“Participant” shall mean any Eligible Individual who has been granted an Award
pursuant to the Plan.


“Performance-Based Award” shall mean an Award granted to selected Covered
Employees pursuant to Sections 6, 8, 9 or 10 hereof, but which is subject to the
terms and conditions set forth in Section 11 hereof. All Performance-Based
Awards are intended to qualify as Qualified Performance-Based Compensation.


“Performance-Based Bonus” shall mean a bonus opportunity awarded in accordance
with Section 6 of the Plan.


“Performance Criteria” shall mean the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that may be used
to establish Performance Goals are limited to the following: economic
value-added, sales or revenue, net income (either before or after interest,
taxes, depreciation and amortization), operating earnings, cash flow (including,
but not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, return on investments,
productivity, expense, margins, operating efficiency, customer satisfaction,
working capital, earnings per Share, price per Share, market share, unit volume,
net sales and service quality, any of which may be measured either in absolute
terms or as compared to any incremental change or as compared to results of a
peer group. The Committee shall define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period for such Participant.


“Performance Goals” shall mean, for a Performance Period, the goals established
in


- 3 -



--------------------------------------------------------------------------------




writing by the Committee for the Performance Period based upon one or more of
the Performance Criteria, as selected by the Committee. Depending on the
Performance Criteria used to establish such Performance Goals, the Performance
Goals may be expressed in terms of overall Company performance or the
performance of a division, business unit, or an individual. The Committee, in
its discretion, may, within the time prescribed by Section 162(m) of the Code,
adjust or modify the calculation of Performance Goals for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event, or development, or (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions.


“Performance Period” shall mean the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.


“Performance Share” shall mean a right granted to a Participant pursuant to
Section 10(a) hereof, to receive Shares, the payment of which is contingent upon
achieving certain Performance Goals or other performance-based targets
established by the Committee.


“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.


“Qualified Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.


“Restricted Stock” shall mean any Share awarded to a Participant pursuant to
Section 9 of the Plan that is subject to certain restrictions and may be subject
to risk of forfeiture.


“Rule 16b-3” shall mean Rule 16b-3 as promulgated and interpreted by the SEC
under the Exchange Act, or any successor rule or regulation thereto as in effect
from time to time.


“SEC” shall mean the Securities and Exchange Commission or any successor thereto
and shall include the Staff thereof.


“Section 409A” shall mean Section 409A of the Code and, for the avoidance of
doubt only, the Treasury Regulations and other Department of Treasury guidance
issued thereunder.


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Shares” shall mean shares of the Common Stock, $1 par value, of the Company,
and such other securities of the Company that may be substituted for the Shares
pursuant to Section 13 of the Plan.




- 4 -



--------------------------------------------------------------------------------




“Stock Appreciation Right” shall mean any right granted under Section 8 of the
Plan.


“Stock Unit” shall mean any right granted under Section 10(b) of the Plan. 


“Subsidiary” shall mean any “subsidiary corporation” as defined in Section
424(f) of the Code and any applicable regulations promulgated thereunder or any
other entity of which a majority of the outstanding voting stock or voting power
is beneficially owned directly or indirectly by the Company.


SECTION 3. Administration.


(a) Committee. The Plan shall be administered by the Committee. The Committee
shall consist solely of two or more members of the Board each of whom is an
“outside director,” within the meaning of Section 162(m) of the Code, a member
of the Board who qualifies as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3) under the Exchange Act, or any successor rule, and an
“independent director” under the rules of the New York Stock Exchange (or other
principal securities market on which the Shares are traded), as the same may be
amended from time to time. Appointment of Committee members shall be effective
upon acceptance of appointment. In its sole discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan except with respect to matters which under Section
162(m) of the Code or Rule 16b-3, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.


(b) Authority of Committee. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant; (iii) determine the number of Awards to be granted
and the number of Shares to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, Awards;
(iv) determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the grant date, the exercise price, grant
price, or purchase price, any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, and any
provisions related to non-competition and recapture of gain on an Award, based
in each case on such considerations as the Committee in its sole discretion
determines; provided, however, that the Committee shall not have the authority
to accelerate the vesting or waive the forfeiture of any Performance-Based
Awards; (v) determine whether, to what extent, and under what circumstances
Awards may be settled or exercised in cash, Shares, other securities, or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended,
provided, however, that Options and Stock Appreciation Rights may be settled
only in cash and Shares; (vi) interpret and administer the Plan and any
instrument or agreement relating to, or Award made under, the Plan;
(vii) recommend to the Board any amendment, alteration, suspension,
discontinuance or termination of the Plan, and subject to the stockholder
approval requirement set forth in Section 14(a) hereof, to take any such action
not required by applicable law to be taken by the Board; (viii) establish,
amend, suspend, or waive such rules and


- 5 -



--------------------------------------------------------------------------------




regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan.


(c) Action by the Committee. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by all members of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any Employee of the Company or any
Subsidiary, the Company’s independent registered public accounting firm, or any
executive compensation consultant or other professional retained by the Company
or the Committee to assist in the administration of the Plan.


(d) Committee Decisions Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including, but not limited to, the
Company, any Subsidiary, any Participant, any holder or beneficiary of any
Award, any stockholder and any Employee.


SECTION 4. Award Limits.


(a) Plan Shares. Subject to Section 4(b) and Section 13 hereof, the aggregate
number of Shares which may be granted pursuant to Awards under the Plan shall
only be the aggregate number of Shares which are available or may become
available for grant under the Amended and Restated KB Home 1999 Incentive Plan
as in effect immediately prior to the Amendment Date (the “Prior Plan”);
provided, however, that such aggregate number of Shares available for grant
under the Plan shall be reduced by 1.25 Shares for each Share granted pursuant
to any Full Value Award and shall be reduced by 1.0 Share for each Share granted
pursuant to any Option or Stock Appreciation Right Award.


(b) Shares Available for Grant. To the extent that an Award terminates, expires,
or lapses for any reason, or is settled in cash, any Shares subject to the Award
shall again be available for the grant of an Award pursuant to the Plan. Any
Shares tendered or withheld to satisfy the grant or exercise price or tax
withholding obligation pursuant to any Award shall not be available for the
grant of an Award pursuant to the Plan. To the extent permitted by applicable
law or securities exchange rules, Shares issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or any Subsidiary shall not be counted against Shares
available for grant pursuant to this Plan; provided, however, that any
assumption or substitution pursuant to this Section 4(b) shall not cause a
violation of the requirements of Section 409A. Notwithstanding the provisions of
this Section 4(b), no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code.


(c) Individual Stock-Based Awards. Subject to adjustment as provided in
Section 13 hereof, no Participant may be granted stock-based Awards under the
Plan in any fiscal year of


- 6 -



--------------------------------------------------------------------------------




the Company that relate to more than 1,000,000 Shares. No provision of this
Section 4(c) shall be construed as limiting the amount of any cash-based Award
which may be granted to any Participant.


(d) Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of Shares acquired by the Company on the open market or otherwise.


(e) Cash Award Limits. (i) Any Participant who is the Chief Executive Officer at
the time of payment of an Award or Awards under the Plan (other than a
stock-based Award) shall be eligible to be paid in cash in any fiscal year of
the Company an amount not in excess of $5,000,000 in respect of any such
Award(s), and (ii) no Participant other than a Participant described in clause
(i) of this Section 4(e) shall be eligible to be paid more than $3,000,000 in
cash in any fiscal year of the Company in respect of any Award(s) under the
Plan. No provision of this Section 4(e) shall be construed as limiting the
number of stock-based Awards, or other cash-based compensation for employment,
that a Participant may receive.


SECTION 5. Eligibility and Participation.


(a) Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan.


(b) Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.


SECTION 6. Performance-Based Bonuses.


(a) Grant. At such times and in such manner as the Committee deems appropriate,
the Committee may select Participants and, subject to Section 4(e) hereof, award
to such Participants the opportunity to earn a cash bonus (a “Performance-Based
Bonus”), which shall be contingent upon the attainment of Performance Goals or
other specific performance goals that are established by the Committee and
relate to one or more of the Performance Criteria or other specific performance
criteria, in each case on a specified date or dates or over any period or
periods determined by the Committee, and which shall comply with, or be exempt
from, the requirements of Section 409A. Any such Performance-Based Bonus paid to
a Covered Employee shall be a Performance-Based Award and be based upon
objectively determinable bonus formulas established in accordance with Section
11(c) hereof.


(b) Employment Agreement. Notwithstanding Section 6(a) above, the formula for
determining a Performance-Based Bonus to any Participant may, if so determined
by the Committee, be governed by the terms of an Employment Agreement applicable
to such Participant; provided, however, that such formula is in accordance with
Section 162(m) of the Code.






- 7 -



--------------------------------------------------------------------------------




SECTION 7. Stock Options.


(a) General. The Committee is authorized to grant Options to Participants on the
following terms and conditions, provided that no Option may be granted to a
Participant unless the Company is an “eligible issuer of service recipient
stock” within the meaning of Section 409A with respect to such Participant:
 
(1) Exercise Price. The exercise price per Share subject to an Option shall be
determined by the Committee and set forth in the Award Agreement; provided,
however, that subject to Section 7(b)(3) hereof, the exercise price for any
Option shall not be less than 100% of the Fair Market Value of a Share on the
date of grant.


(2) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided,
however, that the term of any Option granted under the Plan shall not exceed ten
years. The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised;
provided, however, that no Option granted under the Plan shall become
exercisable after ten years from the date of grant.


(3) Payment. The Committee shall determine the form in which the exercise price
of an Option may be paid, including, without limitation: (i) cash, (ii) Shares
held for such period of time as may be required by the Committee in order to
avoid adverse accounting consequences and having a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof, or (iii) other property acceptable to the Committee (including
through the delivery of a notice that the Participant has placed a market sell
order with a broker with respect to Shares then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided, however, that payment of such proceeds is then made to the
Company upon settlement of such sale), and the methods by which Shares shall be
delivered or deemed to be delivered to Participants. In the event that the
Company establishes, for itself or using the services of a third party, an
automated system for the exercise of Awards, such as a system using an internet
website or interactive voice response, then the paperless exercise of Awards by
a Participant may be permitted through the use of such an automated system.
Notwithstanding any other provision of the Plan to the contrary, no Participant
shall be permitted to pay the exercise price of an Option with a loan from the
Company or a loan arranged by the Company in violation of Section 13(k) of the
Exchange Act.


(4) Evidence of Grant; Other Terms and Conditions. All Options shall be
evidenced by an Award Agreement between the Company and the Participant. The
Award Agreement shall include such additional provisions not inconsistent with
the Plan as may be specified by the Committee. The Committee shall determine the
number of Shares subject to an Option and the exercise price of such Option on
or before the date of grant of such Option, and shall not amend an Option to
reduce the per Share exercise price (except as permitted by Section 13 hereof),
extend the exercise period of an Option beyond the earlier of the latest date
upon which the Option could have expired by its original terms under any
circumstances or the tenth anniversary of the date of grant of such Option, or
otherwise modify an Option or add any feature for the


- 8 -



--------------------------------------------------------------------------------




deferral of compensation in any manner that would cause a violation of the
requirements of Section 409A.
 
(5) Prohibition on Reload Grants. The Committee shall not have the authority to
grant or provide for the automatic grant of an Option to any Participant to
replace Shares a Participant delivers in payment of the exercise price of any
Option granted hereunder in accordance with Section 7(a)(3) hereof, or in the
event that the withholding tax liability arising upon exercise of any Option by
a Participant is satisfied through the withholding by the Company of Shares
otherwise deliverable upon exercise of the Option.


(b) Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees and the terms of any Incentive Stock Options granted pursuant to the
Plan, in addition to the requirements of Section 7(a) above, must comply with
the provisions of this Section 7(b).
 
(1) Expiration. Subject to Section 7(b)(3) below, an Incentive Stock Option
shall expire and may not be exercised to any extent by any Participant (or
permitted beneficiary or representative of such Participant) after the first to
occur of the following events:
          
(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;


(ii) Ninety days after the termination of the Participant’s employment as an
Employee for any reason other than Disability or death; and


(iii) One year after the date of the termination of the Participant’s employment
as an Employee on account of Disability or death. Upon the Participant’s
Disability or death, any Incentive Stock Options exercisable at the
Participant’s Disability or death may be exercised by the Participant’s legal
representative or representatives, by the person or persons entitled to do so
pursuant to the Participant’s last will and testament, or, if the Participant
fails to make testamentary disposition of such Incentive Stock Option or dies
intestate, by the person or persons entitled to receive the Incentive Stock
Option pursuant to the applicable laws of descent and distribution.


(2) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options are first exercisable by a Participant in any calendar year may not
exceed $100,000 or such other limitation as imposed by Section 422(d) of the
Code, or any successor provision. To the extent that Incentive Stock Options are
first exercisable by a Participant in excess of such limitation, the excess
shall be considered Non-Qualified Stock Options.


(3) Ten Percent Owners. An Incentive Stock Option may be granted to any
Participant who, at the date of grant, owns Shares possessing more than ten
percent of the total combined voting power of all classes of Shares only if such
Option is granted at a price that is not less than 110% of Fair Market Value on
the date of grant and the Option is exercisable for no more than five years from
the date of grant.
 


- 9 -



--------------------------------------------------------------------------------




(4) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of Shares acquired by exercise of an Incentive Stock Option
within (i) two years from the date of grant of such Incentive Stock Option or
(ii) one year after the transfer of such Shares to the Participant.
 
(5) Right to Exercise. Except as provided in Section 7(b)(1)(iii) above, during
a Participant’s lifetime, an Incentive Stock Option may be exercised only by the
Participant.
 
(6) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.


SECTION 8. Stock Appreciation Rights.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, provided that no Stock Appreciation Right may be
granted to a Participant unless the Company is an “eligible issuer of service
recipient stock” within the meaning of Section 409A with respect to such
Participant; the number of Shares to be covered by each Stock Appreciation Right
Award; the strike price per Share thereof, provided that such strike price shall
not be less than 100% of the Fair Market Value of a Share on the date of grant;
and the conditions and limitations applicable to the exercise thereof. Stock
Appreciation Rights may be granted in tandem with another Award no later than
the grant date of such Award, in addition to another Award, or freestanding and
unrelated to another Award. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.


(b) Exercise and Payment. The Committee shall determine the time or times at
which a Stock Appreciation Right may be exercised in whole or in part; provided,
however, that the term of any Stock Appreciation Right granted under the Plan
shall not exceed ten years. The Committee shall also determine the performance
or other conditions, if any, that must be satisfied before all or part of a
Stock Appreciation Right may be exercised; provided, however, that no Stock
Appreciation Right granted under the Plan shall become exercisable after ten
years from the date of grant. A Stock Appreciation Right shall entitle the
Participant (or other person entitled to exercise the Stock Appreciation Right
pursuant to the Plan) to exercise all or a specified portion of the Stock
Appreciation Right (to the extent then exercisable pursuant to its terms) and to
receive from the Company an amount equal to the product of (i) the excess of
(A) the Fair Market Value of Shares on the date the Stock Appreciation Right is
exercised over (B) the strike price and (ii) the number of Shares with respect
to which the Stock Appreciation Right is exercised, subject to any limitations
the Committee may impose and any applicable tax withholding. Payment of the
amounts determined under this Section 8(b) shall be made in cash, in Shares
(based on their Fair Market Value as of the date the Stock Appreciation Right is
exercised) or a combination of both, as determined by the Committee in the Award
Agreement.


(c) Evidence of Grant; Other Terms and Conditions. All Stock Appreciation Rights
shall be evidenced by an Award Agreement between the Company and the
Participant. The Award


- 10 -



--------------------------------------------------------------------------------




Agreement shall include such additional provisions not inconsistent with the
Plan as may be specified by the Committee. Subject to the terms of the Plan and
the applicable Award Agreement, the Committee shall determine, on or before the
date of grant of a Stock Appreciation Right, the number of Shares subject to a
Stock Appreciation Right and the strike price thereof, the term, methods of
exercise, methods and form of settlement, and any other terms and conditions of
any Stock Appreciation Right. Any such determination by the Committee may be
changed by the Committee from time to time and may govern the exercise of Stock
Appreciation Rights granted or exercised prior to such determination as well as
Stock Appreciation Rights granted or exercised thereafter; provided, however,
that the Committee shall not amend a Stock Appreciation Right to reduce the per
Share strike price (except as permitted by Section 13 hereof), extend the
exercise period of a Stock Appreciation Right beyond the earlier of the latest
date upon which the Stock Appreciation Right could have expired by its original
terms under any circumstances or the tenth anniversary of the date of grant of
such Stock Appreciation Right, or otherwise modify a Stock Appreciation Right or
add any feature for the deferral of compensation in any manner that would cause
a violation of the requirements of Section 409A. Except as otherwise set forth
herein, the Committee may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.


SECTION 9. Restricted Stock.


(a) Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Shares of
Restricted Stock shall be granted, the number of Shares of Restricted Stock to
be granted to each Participant, the duration of the period during which, and the
conditions under which, the Restricted Stock may be forfeited to the Company,
and the other terms and conditions of such Awards. Subject to Section 13(b)
hereof, the period during which such Awards may be forfeited to the Company
shall terminate in three equal annual installments from the date of grant of
such Awards; provided, however, that the Committee may determine to have such
period terminate after the first anniversary of the date of grant of any such
Award if the Committee has established conditions for the earning of such Award
that relate to performance of the Company or one or more divisions or units
thereof. All awards of Restricted Stock shall be evidenced by an Award
Agreement.


(b) Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited.


(c) Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.


(d) Dividends and Distributions. Dividends and other distributions paid on or in
respect of any Shares of Restricted Stock may be paid directly to the
Participant, or may be reinvested in




- 11 -



--------------------------------------------------------------------------------




additional Shares of Restricted Stock, as determined by the Committee in its
sole discretion.


SECTION 10. Other Stock-Based Awards. The Committee shall have authority to
grant to any Participant an “Other Stock-Based Award”, which shall consist of
any right which is (i) not an Award described in Section 6 through Section 9
hereof and (ii) an Award of Shares or an Award denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as deemed
by the Committee to be consistent with the purposes of the Plan; provided,
however, that any such rights must comply with applicable law and, to the extent
deemed desirable by the Committee, with applicable securities exchange listing
requirements, and provided, further, that any Other Stock-Based Award shall
comply with, or be exempt from, the requirements of Section 409A. Subject to the
terms of the Plan and any applicable Award Agreement, the Committee shall
determine the terms and conditions of any such Other Stock-Based Award. Other
Stock-Based Awards shall include, but not be limited to, Performance Share
Awards and Stock Unit Awards.


(a) Performance Share Awards. Any Participant selected by the Committee may be
granted one or more Performance Share Awards which shall be denominated in a
number of Shares and which may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of Award) the contributions, responsibilities and other
compensation of the particular Participant. In addition, the Committee will have
the sole and complete authority to determine the duration of the period during
which, and the conditions under which, any such Performance Share Award shall be
subject to restrictions and may be forfeited to the Company; provided, however,
that, subject to Sections 10(e) and 13(b) hereof, the period during which any
Performance Share Award granted to a Participant will be restricted from
transfer by the Participant and may be forfeited to the Company will terminate
no earlier than the first anniversary of the date of grant, unless otherwise
provided in an applicable Award Agreement.


(b) Stock Unit Awards.
 
(1) Grant of Stock Unit Awards. The Committee shall have authority to grant to
Participants Stock Unit Awards, the value of which is based, in whole or in
part, on the Fair Market Value of Shares. Each Stock Unit shall consist of a
bookkeeping entry representing an amount equivalent to the Fair Market Value of
one Share. Such Stock Units represent an unfunded and unsecured obligation of
the Company, except as otherwise provided for by the Committee. Stock Units may
be granted as additional compensation or in lieu of any other compensation, as
specified by the Committee, provided that Stock Units shall not be granted in
substitution for or payment of any Award or other compensation in a manner that
causes a violation of the requirements of Section 409A. Subject to the
provisions of the Plan, Stock Unit Awards shall be subject to such terms,
restrictions, conditions, vesting requirements and payment rules as the
Committee may determine in its sole discretion.


(2) Settlement of Stock Units. Settlement of Stock Units shall be made by
issuance of


- 12 -



--------------------------------------------------------------------------------




Shares, provided that the Committee may provide for Stock Units to be settled in
cash (in the sole discretion of the Company). The amount of Shares, or other
settlement medium, to be so distributed may be increased by an interest factor
or by dividend equivalents, which may be valued as if reinvested in Shares.
Until a Stock Unit is settled, the number of Shares represented by a Stock Unit
shall be subject to adjustment pursuant to Section 13 hereof.


(c) Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Stock Units or Other Stock-Based Awards shall be set by the
Committee in its discretion.


(d) Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Other Stock-Based Awards; provided, however, that
such price shall not be less than the par value of a Share on the date of grant,
unless otherwise permitted by applicable state law.


(e) Settlement of Other Stock-Based Awards. Settlement of Other Stock-Based
Awards (including Performance Share and Stock Unit Awards) shall occur within
60 days after the date on which such Other Stock-Based Awards shall vest. The
Committee may provide for Other Stock-Based Awards to be settled at such other
times as it determines appropriate, provided that in no event shall any Other
Stock-Based Award be settled after the later of: (i) the 15th day of the third
month following the end of the Participant’s first taxable year in which the
Other Stock-Based Award is no longer subject to a substantial risk of forfeiture
or (ii) the 15th day of the third month following the end of the Company’s first
taxable year in which the Other Stock-Based Award is no longer subject to a
substantial risk of forfeiture. The Committee in its sole and absolute
discretion may provide that an Award of Performance Shares, Stock Units, or
Other Stock-Based Awards may vest upon an involuntary “separation from service”
within the meaning of Section 409A, following a Change of Ownership of the
Company, because of the Participant’s death or Disability, or otherwise;
provided, however, that any such provision with respect to Performance Shares or
Stock Units shall be subject to the requirements of Section 162(m) of the Code
that apply to Qualified Performance-Based Compensation, where applicable for
Company deductibility purposes.


(f) Form of Payment. Payments with respect to any Awards granted under this
Section 10 shall be made in cash, in Shares or a combination of both, as
determined by the Committee.


(g) Award Agreement. All Awards under this Section 10 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.


SECTION 11. Performance-Based Awards


(a) Purpose. The purpose of this Section 11 is to provide the Committee the
ability to qualify Awards other than Options and that are granted pursuant to
Sections 6, 8, 9 and 10 hereof as Performance-Based Awards. If the Committee, in
its discretion, decides to grant a Performance-Based Award to a Covered
Employee, the provisions of this Section 11 shall control over any contrary
provision contained in Section 6, 8, 9 or 10 hereof; provided, however, that the
Committee may in its discretion grant Awards to Covered Employees that are based
on


- 13 -



--------------------------------------------------------------------------------




Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Section 11.


(b) Applicability. This Section 11 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive payment of an Award for the period.
Moreover, designation of a Covered Employee as a Participant for a particular
Performance Period shall not require designation of such Covered Employee as a
Participant in any subsequent Performance Period and designation of one Covered
Employee as a Participant shall not require designation of any other Covered
Employees as a Participant in such period or in any other period.


(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Section 6, 8, 9 or 10 hereof which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year of the Company in question or any other designated fiscal period or
period of service (or such other time as may be required or permitted by Section
162(m) of the Code), the Committee shall, in writing, (1) designate one or more
Covered Employees, (2) select the Performance Criteria applicable to the
Performance Period, (3) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(4) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the Committee shall have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.


(d) Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Subsidiary on the day a Performance-Based Award is paid to the Covered
Employee. Furthermore, a Covered Employee shall be eligible to receive payment
pursuant to a Performance-Based Award for a Performance Period only if the
Performance Goals for such period are achieved. In determining the amount earned
under a Performance-Based Award, the Committee may reduce or eliminate the
amount of the Performance-Based Award earned for the Performance Period, if in
its sole and absolute discretion, such reduction or elimination is appropriate.


(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as Qualified Performance-Based Compensation,
and the Plan shall be deemed amended to the extent necessary to conform to such




- 14 -



--------------------------------------------------------------------------------




requirements.


SECTION 12. Provisions Applicable to Awards.


(a) Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, or in tandem with, any
other Award granted pursuant to the Plan. Awards granted in addition to or in
tandem with other Awards may be granted no later than the time of grant of such
other Awards, and such grants shall comply with the requirements of Section 409A
(unless exempt therefrom) and the Plan.


(b) Beneficiaries. Notwithstanding Section 15(b) hereof, a Participant may, in
the manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee.


SECTION 13. Changes in Capital Structure.


(a) Adjustments.


(1) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation, spin-off, recapitalization or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the price of the Shares, the Committee
shall make appropriate proportionate adjustments to reflect such change with
respect to (i) the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Section 4(a) and Section 4(c) hereof); (ii) the terms and conditions of any
outstanding Awards (including, without limitation, any applicable performance
targets or criteria with respect thereto); and (iii) subject to Section 14, the
grant, exercise, or strike price per Share for any outstanding Awards under the
Plan. Any adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.


(2) In the event of any transaction or event described in this Section 13 or any
unusual or nonrecurring transactions or events affecting the Company, any
Subsidiary, any affiliate of the Company, or the financial statements of the
Company or any Subsidiary or affiliate, or of changes in applicable laws,
regulations or accounting principles, the Committee, in its sole and absolute
discretion, and on such terms and conditions as it deems appropriate, either by
the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in


- 15 -



--------------------------------------------------------------------------------




order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
the Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:


(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 13 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;


(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;


(iii) To make adjustments in the number and type of Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Stock, Performance Shares or Stock Units and/or in the
terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding options, rights and awards and options, rights
and awards which may be granted in the future;


(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and


(v) To provide that the Award cannot vest, be exercised or become payable after
such event.


Any adjustment under this Section 13(a) shall be made only to the extent that
such adjustment will not cause a violation of the requirements of Section 409A.


(b) Acceleration Upon a Change of Ownership. Notwithstanding Section 13(a)
above, and except as may otherwise be provided in any applicable Award Agreement
or other written agreement entered into between the Company and a Participant,
if a Change of Ownership occurs and a Participant’s Awards are not converted,
assumed, or replaced by a successor entity, then immediately prior to the Change
of Ownership such Awards shall become fully exercisable and all forfeiture
restrictions on such Awards shall lapse. Upon, or in anticipation of, a Change
of Ownership, the Committee may cause any and all Awards outstanding hereunder
to terminate at a specific time in the future, including but not limited to the
date of such Change of Ownership, and shall give each Participant the right to
exercise such Awards during a period of time as the Committee, in its sole and
absolute discretion, shall determine; provided, however, that the Committee may
not extend the original exercise periods for Options or Stock Appreciation
Rights if such extension would cause such Options or Stock Appreciation Rights
to


- 16 -



--------------------------------------------------------------------------------




violate the requirements of Section 409A; and provided, further, that the
Committee may not change the time at which any Other Stock-Based Award may be
settled, paid, or exercised if such change would cause a violation of Section
409A. In the event that the terms of any agreement (other than this Plan and any
Award Agreement hereunder) between the Company or any Subsidiary or affiliate of
the Company and a Participant contains provisions that conflict with and are
more restrictive than the provisions of this Section 13(b), this Section 13(b)
shall prevail and control and the more restrictive terms of such agreement (and
only such terms) shall be of no force or effect.


(c) No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of Shares subject to
an Award or the grant or exercise price of any Award.


SECTION 14. Amendment and Termination.


(a) Amendments to the Plan. Subject to the requirements of Section 409A and of
Section 15(s) hereof, if applicable, with the approval of the Board, at any time
and from time to time, the Committee may terminate, amend or modify the Plan;
provided, however, that (1) to the extent necessary and desirable to comply with
any applicable law, regulation, or securities exchange rule, the Company shall
obtain stockholder approval of any Plan amendment in such a manner and to such a
degree as required, and (2) stockholder approval is required for any amendment
to the Plan that (i) increases the number of shares available under the Plan
(other than any adjustment as provided by Section 13 hereof), (ii) permits the
Committee to grant Options or Stock Appreciation Rights with an exercise or
strike price that is below Fair Market Value on the date of grant, (iii) permits
the Committee to extend the exercise period for an Option or Stock Appreciation
Right beyond ten years from the date of grant, or (iv) expands the class of
persons who are eligible to participate in the Plan. Notwithstanding any
provision in this Plan to the contrary, no Option may be amended to reduce the
per Share exercise price of the Shares subject to such Option below the per
Share exercise price as of the date the Option is granted and, except as
permitted by Section 13 hereof, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
Share exercise price.


(b) Amendments to Awards. Except with respect to amendments made pursuant to
Section 15(s) hereof, no termination, amendment, or modification of the Plan
shall adversely affect in any material way any Award previously granted pursuant
to the Plan without the prior written consent of the Participant.


(c) Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Committee may cause any Award granted hereunder to
be canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled


- 17 -



--------------------------------------------------------------------------------




Award equal in value to the Fair Market Value of such canceled Award; provided,
however, that no Option may be amended to reduce the per Share exercise price of
the Shares subject to such Option below the per Share exercise price as of the
date the Option is granted and, except as permitted by Section 13 hereof, no
Option or Stock Appreciation Right may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option or Stock
Appreciation Right having a higher per Share exercise price or strike price, and
no alternative Award may be made if such action would cause a violation of
Section 409A.


SECTION 15. General Provisions


(a) Dividend Equivalents. In the sole and complete discretion of the Committee,
any Award (other than Award made as an Option or a Stock Appreciation Right) may
provide the Participant with dividends or dividend equivalents, payable in cash,
Shares, other securities or other property on a current or deferred basis.


(b) Nontransferability. No Award shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by a Participant, except
by will or the laws of descent and distribution and, in the case of any Award,
except by gift or pursuant to a domestic relations order (as defined in Section
414(p)(1)(B) of the Code, and including acceleration of the time of payment as
permitted under Section 1.409A-3(j)(ii) of the Treasury Regulations) to members
of the Participant’s family, or trusts or other entities whose beneficiaries or
beneficial owners are the Participant or members of the Participant’s family,
without approval of the stockholders of the Company.


(c) No Rights to Awards. Except as may be provided in an Employment Agreement,
no Eligible Individual or other person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Employees,
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards need not be the same with respect to each recipient.


(d) Share Certificates; Book Entry Procedures.


(1) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing Shares pursuant to the
exercise of any Award, unless and until the Board has determined, with advice of
counsel, that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authorities and, if
applicable, the requirements of any securities exchange on which the Shares are
listed or traded. All Share certificates delivered pursuant to the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal, state, or foreign
jurisdiction, securities or other laws, rules and regulations and the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted, or traded. The Committee may place legends on any Share
certificate to reference restrictions applicable to the Shares. In addition to
the terms and conditions provided herein, the Committee may require that a
Participant make such reasonable covenants, agreements, and representations, or
do or refrain from such acts, as the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.


- 18 -



--------------------------------------------------------------------------------




The Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee.
 
(2) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing Shares
issued in connection with any Award and instead such Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).


(e) Withholding. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold Shares otherwise issuable under an Award (or allow the return of
Shares) having a Fair Market Value equal to the sums required to be withheld.
Notwithstanding any other provision of the Plan, the number of Shares which may
be withheld with respect to the issuance, vesting, exercise or payment of any
Award (or which may be repurchased from the Participant of such Award) in order
to satisfy the Participant’s federal, state, local and foreign income and
payroll tax liabilities with respect to the issuance, vesting, exercise or
payment of the Award shall be limited to the number of Shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income (or such other rate that will not
create an adverse accounting cost or consequence).


(f) Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
but not limited to the effect on such Award of the death, Disability, retirement
or other termination of employment of a Participant, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.


(g) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of bonuses, options, restricted stock, Shares and other types of Awards
provided for hereunder (subject to stockholder approval if such approval is
required), and such arrangements may be either generally applicable or
applicable only in specific cases.


(h) No Right to Employment. Nothing in the Plan or any Award shall be construed
as giving a Participant the right to be retained in the employ of the Company or
any Subsidiary. Further, the Company or a Subsidiary may at any time dismiss a
Participant from employment, with or without cause, free from any liability or
any claim under the Plan.




- 19 -



--------------------------------------------------------------------------------




(i) No Rights as Stockholder. Subject to the provisions of the applicable Award,
no Participant or holder or beneficiary of any Award shall have any rights as a
stockholder with respect to any Shares to be distributed under the Plan until he
or she has become the record or beneficial owner of such Shares. Notwithstanding
the foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall not
be entitled to the rights of a stockholder in respect of such Restricted Stock.


(j) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of California, except to the
extent that the General Corporation Law of the State of Delaware is applicable.


(k) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(l) Other Laws. The obligation of the Company to make payment of awards in
Shares or otherwise shall be subject to all applicable laws, rules, and
regulations, and to such approvals by government agencies as may be required.
The Company may refuse to issue or transfer any Shares or other consideration
under an Award if, acting in its sole discretion, it determines that the
issuance or transfer of such Shares or such other consideration might violate
any applicable law or regulation or entitle the Company to recover the same
under Section 16(b) of the Exchange Act, and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary. Without limiting the generality of the foregoing, no Award granted
hereunder shall be construed as an offer to sell securities of the Company, and
no such offer shall be outstanding, unless and until the Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the U.S. federal securities laws and any
other laws to which such offer, if made, would be subject. The Company shall be
under no obligation to register pursuant to the Securities Act any of the Shares
paid pursuant to the Plan. If Shares paid pursuant to the Plan may in certain
circumstances be exempt from registration pursuant to the Securities Act, the
Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.


(m) No Trust or Fund Created. The Plan is intended to be an “unfunded” plan for
incentive compensation. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or any affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary pursuant to an Award,




- 20 -



--------------------------------------------------------------------------------




such right shall be no greater than the right of any unsecured general creditor
of the Company or any Subsidiary.


(n) Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee and each member of the Board shall be indemnified and
held harmless by the Company from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided, however, that he or she gives the Company an opportunity,
at its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled pursuant to the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.


(o) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and cash shall be paid in lieu of any
fractional Shares, and such fractional Shares shall be eliminated by rounding
down.


(p) Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.


(q) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof and, in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.


(r) Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3)
that are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


(s) Section 409A.


(1) To the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A, the Award Agreement evidencing such Award shall
comply with the requirements of Section 409A. To the extent applicable, the Plan
and Award Agreements shall be interpreted in accordance with Section 409A,
including without limitation any Treasury Regulations or other Department of
Treasury guidance that may be issued or amended after the Effective Date or the
Amendment Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Committee determines that




- 21 -



--------------------------------------------------------------------------------




any Award may be subject to Section 409A, including such Department of Treasury
guidance as may be issued after the Effective Date or the Amendment Date, the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (A) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, or (B) comply with the requirements of Section 409A.


(2) If, at the time of a Participant’s “separation from service” (within the
meaning of Section 409A), (A) such Participant is a “specified employee” (within
the meaning of Section 409A as determined annually by the Committee in
accordance with the methodology specified by resolution of the Board or the
Committee and in accordance with Section 1.409A-1(i) of the Treasury
Regulations) and (B) the Company shall make a good-faith determination that an
amount payable pursuant to an Award constitutes “deferred compensation” (within
the meaning of Section 409A) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A in order to
preserve the tax treatment intended for such payment or to avoid additional tax,
interest, or penalties under Section 409A, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it on the
first business day after such six-month period. Such amount shall be paid
without interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable agreement between the
Company and the relevant Participant.


(3) For purposes of this Plan, a “separation from service” within the meaning of
Section 409A shall mean termination of services provided by a Participant to his
or her Company, whether voluntary or involuntary, as determined by the Committee
in accordance with Treasury Regulation Section 1.409A-1(h). In determining
whether a Participant has experienced a Separation from Service, the following
provisions shall apply:
(i) For a Participant who provides services to the Company as an employee,
except as otherwise provided in part (iii) of this Subsection, a separation from
service shall occur when such Participant has experienced a termination of
employment with the Company. Such Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and the Company reasonably anticipate that either
(A) no further services will be performed for the Company after a certain date,
or (B) the level of bona fide services the Participant will perform for the
Company after such date (whether as an employee or as an independent contractor)
will permanently decrease to no more than 20% of the average level of bona fide
services performed by such Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Company if the Participant has been providing services to the
Company less than 36 months).
If such Participant is on military leave, sick leave, or other bona fide leave
of absence, the employment relationship between the Participant and the Company
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Company under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable


- 22 -



--------------------------------------------------------------------------------




statute or by contract, the employment relationship shall be considered to be
terminated for purposes of this Plan as of the first day immediately following
the end of such 6-month period. In applying the provisions of this paragraph, a
leave of absence shall be considered a bona fide leave of absence only if there
is a reasonable expectation that the Participant will return to perform services
for the Company. For purposes of this paragraph, where a leave of absence is due
to any physical or mental impairment that can be expected to result in death or
can be expected to last for a continuous period of not less than six months,
where such impairment causes the Participant to be unable to perform the duties
of his or her position of employment or any substantially similar position of
employment, a 29-month period of absence shall be substituted for such 6-month
period.
(ii) For a Participant who provides services to the Company as an independent
contractor, except as otherwise provided in part (iii) of this Subsection, a
separation from service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for the Company, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and the Company.
(iii) For a Participant who provides services to the Company as both an employee
and an independent contractor, a separation from service generally shall not
occur until the Participant has ceased providing services for such Company as
both as an employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (i) and (ii) of this
Subsection, respectively. Similarly, if a Participant either (A) ceases
providing services for the Company as an independent contractor and begins
providing services for the Company as an employee, or (B) ceases providing
services for the Company as an employee and begins providing services for the
Company as an independent contractor, the Participant will not be considered to
have experienced a separation from service until the Participant has ceased
providing services for the Company in both capacities, as determined in
accordance with the applicable provisions set forth in parts (i) and (ii) of
this Subsection.
Notwithstanding the foregoing provisions in this part (iii), if a Participant
provides services for the Company as both an employee and as a director of the
Board of the Company, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the
services provided by such Participant as a director of the Board of the Company
shall not be taken into account in determining whether the Participant has
experienced a Separation from Service as an employee.
(iv) For purposes of this Subsection, services performed for the Company shall
include service performed both for the Company and for any other corporation
that is a member of the same "controlled group" of corporations as the Company
under Section 414(b) of the Code or any other trade or business (such as a
partnership)_that is under common control with the Company as determined under
Section 414(c) of the Code, in each case as modified by Treasury Regulation
Section 1.409A-1(h)(3) and substituting "at least 50 percent" for "at least 80
percent" each place it appears in Section 1563(a) of the Code or Treasury
Regulation Section 1.414(c)-2.


(4) A Participant shall be solely responsible and liable for the satisfaction of
all taxes, interest, and penalties that may be imposed on such Participant or
for such Participant’s account in connection with an Award (including any taxes,
interest, and penalties under Section 409A),


- 23 -



--------------------------------------------------------------------------------




and neither the Company nor its affiliates shall have any obligation to
indemnify or otherwise hold such Participant harmless from any or all of such
taxes, interest, or penalties.


SECTION 16. Term of the Plan.


(a) Effective Date. The Plan first became effective on April 2, 1999, the date
on which the Plan was adopted and approved by the Board (the “Effective Date”),
and was subsequently approved by the Company’s stockholders. This amendment and
restatement shall be effective as of the Amendment Date as defined herein.


(b) Expiration Date. The Plan will expire on, and no Option or Award shall be
granted under the Plan after, April 2, 2009, or after such earlier date as the
Committee may determine, in its sole discretion. Any Awards that are outstanding
on April 2, 2009 shall remain in force according to the terms of the Plan and
the applicable Award Agreement.




- 24 -

